DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 2/22/2020, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 2/22/2020, has been entered.  The claim amendments overcome the previous 112(b) rejections of claim 1, 8, 18, 28, 29, and 35.  The drawing objection has been withdrawn. 

Claim Status
Claims 1-35 are pending with claims 1-33 and 35 being examined and claim 34 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 and 35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a 360-degree horizontal air gap” in line 6.  Specifically, the specification does not discuss the phrase/limitation “360-degree”.  Examiner notes that the specification recites that a horizontal air gap can separate each of the feet in para [0041] of the instant specification.  The applicant does not specify where support for the “360-degree” limitation is provided, and thus the limitation fails to comply with the written description requirement and considered new matter.  Claims 2-33 and 35 are rejected by virtue of their dependency on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a 360-degree horizontal air gap” in line 6.  It is unclear as to how the air gap is 360-degrees horizontally.  Specifically, degrees is a measurement of an angle and not distance.  Thus, it is unclear how the gap can be 360-degrees horizontally.  Is the air gap formed by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 6, 7, 21, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al (US 20080047908 A1; hereinafter “Sekine”; already of record) in view of Coddaire et al (US 20180242572 A1; hereinafter “Coddaire”).
Regarding claim 1, Sekine teaches a cuvette for separately holding solid and/or liquid reagents of a diagnostic assay (Sekine; Abstract; tool for recovering biological samples for clinical testing), the cuvette comprising: 
a hollow body enclosing an inner chamber (Sekine; para [53]; Fig. 2, 3; a container body 2) having an open chamber top (Sekine; para [53]; Fig. 2, 3, 4; the opening 7 is provided at the upper container portion that allows the content of the container body 2 to communicate with the outer air), 
a lower lid (Sekine; Fig. 3; denoted by numeral 8) having an inner wall (Sekine; para [54]; Fig. 4; medium-accommodating portion 9; examiner notes that the inner wall is interpreted as the opening for holding absorption medium 6), an outer wall (Sekine; para [55]; Fig. 4; flange portion 12), an open lid top (Sekine; Fig. 2, 4; examiner notes that open top lid of the lower lid is covered by lid 5), and an open lid bottom (Sekine; para [58]; Fig. 4; the opening 7''), wherein at least a portion of the lower lid is configured to fit inside the inner chamber proximate to the open chamber top (Sekine; para [58]; Fig. 2, 3; The outer wall 10 and the inner wall 11 are provided with openings 7' and 7'' at given portions, respectively, and the inner wall 11 is rotated with respect to the outer wall 10 to align the opening 7' with the opening 7''), wherein the lower lid comprises one or more containers connected to the inner wall (Sekine; para [54, 60]; Fig. 2, 4; the absorption medium 6 in the medium-accommodating portion 9), wherein each of the one or more containers independently has an open container top (Sekine; Fig. 4), 
an upper lid (Sekine; para [55]; Fig. 2, 3, 4; The lid 5), wherein at least a portion of the upper lid is configured to fit inside the lower lid proximate to the open lid top (Sekine; para [55, 57]; Fig. 2, 3, 4; The lid 5 is provided in order to close the upper opening of the medium-accommodating portion 9 and is fitted so as to cover the flange portion 12 at the upper container portion).
Sekine does not teach wherein the hollow body comprises two or more feet configured to support the cuvette in an upright standing position a 360-degree horizontal air gap between each of the two or more feet in the inner chamber.
However, Coddaire teaches an analogous art of vial (Coddaire; Abstract) comprising a hollow body (Coddaire; para [53]; Fig. 6A; tube wall 607 of the vial) comprising two or more feet configured to support the cuvette in an upright standing position (Coddaire; para [53, 55]; Fig. 6A, 6B; flanges 637) and a 360-degree horizontal air gap between each of the two or more feet in the inner chamber (Coddaire; Fig. 6A; examiner notes the two or more feet are separated by a 360-degree gap as seen in Fig. 6A because the two or more feet have an internal diameter that forms a 360-degree gap).  It would have been obvious to one of ordinary skill in the art to have modified the hollow body of Sekine to comprise the two or more feet as taught by Coddaire, because Coddaire teaches that the hinges allow the tubular body to stand upright (Coddaire; para [55]).  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the two or more feet in the manner of 360-degree gap as taught by Coddaire as this is a known and suitable arrangement for two or more feet in the art.  Additionally, it is a matter of engineering design to arrange the ----two or more feet in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one 
Regarding claim 6, modified Sekine teaches the cuvette of claim 1, wherein the one or more containers are disposed along a strap that is connected to the inner wall (Sekine; para [54]; Fig. 3, 4; an open area at the bottom of the medium-accommodating portion 9 is provided with a cruciform structure 13). 
Regarding claim 7, modified Sekine teaches the cuvette of claim 6, wherein the strap (120) is connected to the inner wall at no more than two locations (Sekine; para [54]; Fig. 3, 4; an open area at the bottom of the medium-accommodating portion 9 is provided with a cruciform structure 13).
Regarding claim 21, modified Sekine teaches the cuvette of claim 1, wherein each of the one or more containers independently further has an open container bottom (Sekine; para [54]; Fig. 4; medium-accommodating portion 9; examiner notes that the bottom of the container is open to hold the absorption medium 6)
Regarding claim 35, modified Sekine teaches a device for holding reagents (Sekine; Abstract; tool for recovering biological samples for clinical testing), the device comprising: 
a lower lid (Sekine; Fig. 3; denoted by numeral 8) having an inner wall (Sekine; para [54]; Fig. 4; medium-accommodating portion 9; examiner notes that the inner wall is interpreted as the opening for holding absorption medium 6), an outer wall (Sekine; para [55]; Fig. 4; flange portion 12), an open lid top (Sekine; Fig. 2, 4; examiner notes that open top lid of the lower lid is covered by lid 5), and an open lid 
an upper lid (Sekine; para [55]; Fig. 2, 3, 4; The lid 5), wherein at least a portion of the upper lid is configured to fit inside the lower lid proximate to the open lid top (Sekine; para [55, 57]; Fig. 2, 3, 4; The lid 5 is provided in order to close the upper opening of the medium-accommodating portion 9 and is fitted so as to cover the flange portion 12 at the upper container portion).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view Coddaire, and in further view of Magniette (US 20140329231 A1; hereinafter “Magniette”). 
Regarding claim 2, modified Sekine teaches the cuvette of claim 1, with the lower lid outer wall and the hollow body. 
Modified Sekine does not teach wherein an outer liquid tight seal is formed between the lower lid outer wall and the hollow body upon insertion of the lower lid into the hollow body.
However, Magniette teaches an analogous art of sample vial (Magniette; Abstract) comprising an outer liquid tight seal is formed between the lower lid outer wall and the hollow body upon insertion of the lower lid into the hollow body (Magniette; para [143]; Fig. 2A; the vial may be provided with a lid (4), making said vial liquid-tight when said lid is engaged to said vial).  It would have been obvious to one of ordinary skill in the art to have modified lower lid and hollow body of modified Magniette to form an outer liquid tight seal as taught by Magniette, because Magniette teaches that not allow any passage or . 
Claims 3-5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view Coddaire, and in further view of Smith (US 20020130100 A1; hereinafter “Smith”; already of record). 
Regarding claim 3, modified Sekine teaches the cuvette of claim 1, with the upper lid and the lower lid. 
Modified Sekine does not teach wherein an inner liquid tight seal is formed between the upper lid and the lower lid inner wall upon insertion of the upper lid into the lower lid.
However, Smith teaches an analogous art of a sealing device (Smith; Abstract) wherein an inner liquid tight seal is formed between an upper lid and a lower lid (Smith; para [93]; Fig. 5A, 5B; access 44 is in the locked position; examiner notes that air is prevent from escaping when the cap is in the locked position, thus liquid forming a liquid tight seal) upon insertion of the upper lid into the lower lid (Smith; para [114]; Fig. 5, 5B; access cap 44 can then be sealed to cap 40).  It would have been obvious to one of ordinary skill in the art to have modified the upper lid and lower lid of modified Sekine to form a liquid tight seal as taught by Smith, because Smith teaches that the cap 44 could prevent unwanted leakage at high or low temperatures (Smith; para [93]). 
Regarding claim 4, modified Sekine teaches the cuvette of claim 1, with the securing means. 
Modified Sekine does not teach wherein the securing means comprises a hinge.
However, Smith teaches an analogous art of a sealing device (Smith; Abstract) comprise a lower lid (Smith; para [85]; Fig. 1, 2, 3, 4; access cap 44) and upper lid (Smith; para [85]; Fig. 1, 2, 3, 4; threaded cap 40) wherein a securing means (Smith; para [26, 85]; Fig. 1, 2, 3; a permanent snap lock to create a one piece convex sealing cap closure) comprises a hinge (Smith; para [85]; Fig. 1, 2; access cap 44 hinged to the threaded cap 40 by a hinge 46).  It would have been obvious to one of ordinary skill in the art to 
Regarding claim 5, modified Sekine teaches the cuvette of claim 1, with the securing means.  
Modified Sekine does not teach wherein the securing means comprises a tether.
However, Smith teaches an analogous art of a sealing device (Smith; Abstract) comprise a lower lid (Smith; para [85]; Fig. 1, 2, 3, 4; access cap 44) and upper lid (Smith; para [85]; Fig. 1, 2, 3, 4; threaded cap 40) wherein a securing means (Smith; para [26, 85]; Fig. 1, 2, 3; a permanent snap lock to create a one piece convex sealing cap closure) comprises a tether (Smith; para [30]; Fig. 1, 2; a cap with a flexible tether attached to a molded container as an all in one injection molded assembly).  It would have been obvious to one of ordinary skill in the art to modify the securing means of modified Sekine to comprise a tether as taught by Smith, because Smith teaches considerable cost savings over existing art that sometimes requires three individual components (Smith; para [30]). 
Regarding claim 12, modified Sekine teaches the cuvette of claim 1, with the one or more containers.
Modified Sekine does not teach wherein the one or more containers each independently comprise a thermoplastic elastomer. 
However, Smith teaches an analogous art of a sealing device (Smith; Abstract) a lower lid (Smith; para [111]; Fig. 19; an access cap 126 and thus would only be molded with a skirt 130) comprises one or more containers (Smith; para [111]; Fig. 19; diaphragm undercut 134) each independently comprise a thermoplastic elastomer (Smith; para [25, 111; 215]; one-piece design…130 Threaded Skirt, Elastomer; examiner notes that the lower lid comprises the one or more containers, thus the one or more containers is a thermoplastic elastomer).  It would have been obvious to one of ordinary skill in the art to have modified the one or more containers of modified Sekine to comprise a thermoplastic elastomer 
Regarding claim 13, modified Sekine teaches the cuvette of claim 1, with the lower lid.
Modified Sekine does not teach wherein the lower lid comprise a thermoplastic elastomer. 
However, Smith teaches an analogous art of a sealing device (Smith; Abstract) comprises a lower lid (Smith; para [111]; Fig. 19; an access cap 126 and thus would only be molded with a skirt 130) further comprising a thermoplastic elastomer (Smith; para [111, 215]; 130 Threaded Skirt, Elastomer).  It would have been obvious to one of ordinary skill in the art to have modified the lower lid of modified Sekine to comprise a thermoplastic elastomer as taught by Smith because Smith teaches that the rubber-like material allows flexibility and freedom of design (Smith; para [111]).
Regarding claim 14, modified Sekine teaches the cuvette of claim 1, with the hollow body. 
Modified Sekine does not teach wherein the hollow body further comprises an upper surface extending outward from the open chamber top, wherein the lower lid further comprises a flange extending outward from the outer wall of the lower lid, and wherein the cuvette further comprises: a spacer positioned between and in contact with the upper surface and the flange when the lower lid is inserted into the inner chamber. 
However, Smith teaches an analogous art of a sealing device (Smith; Abstract) wherein a hollow body (Smith; para [85, 94]; Fig. 1, 3; disposable centrifuge container 50; examiner notes the body is hollow because it holds fluid 51) further comprises an upper surface extending outward from the open chamber top (Smith; Fig. 1; examiner notes that the upper surface extends outward as seen in Fig. 1, 3 to secure the access cap 44), wherein the lower lid further comprises a flange extending outward from the outer wall of the lower lid (Smith; para [85]; Fig. 1; the access cap 44 in the sealingly closed and secured position using finger lock 45), and wherein the cuvette further comprises: a spacer positioned between and in contact with the upper surface and the flange when the lower lid is inserted into the 
Regarding claim 15, modified Sekine teaches the cuvette of claim 14, wherein the spacer comprises a tab extending outward from the hollow body (Smith; para [85]; Fig. 3; Access tab 47). 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Coddaire in view of Lin (US 20120190122 A1; hereinafter “Lin”; hereinafter “Lin”; already of record). 
Regarding claim 8, modified Sekine teaches the cuvette of claim 1, with the hollow body.
Modified Sekine does not teach the hollow body further comprises an optical window having an inner window surface and an outer window surface, and wherein the inner window surface and the outer window surface are substantially parallel to one another. 
However, Lin teaches an analogous art of a liquid specimen collecting and testing device (Lin; Abstract) comprises a hollow body (Lin; para [44]; Fig. 1, 2; a substantially cylindrical internal cavity 13) further comprises an optical window (Lin; para [44]; Fig. 1; a viewing window 14) having an inner window surface and an outer window surface (Lin; para [45]; Fig. 1; The strips are oriented in the channels to be viewed through the front viewing window 14; examiner notes that the strips are oriented on the inner window surface and can be viewed outside by the outer window surface, thus the limitation is met), and wherein the inner window surface and the outer window surface are substantially parallel to one another (Lin; para [45]; Fig. 1; The strips are oriented in the channels to be viewed through the front viewing window 14; examiner notes that the inner and outer surface are parallel along specific points because the window 14 is one transparent piece).  It would have been obvious to one of 
Regarding claim 10, modified Sekine teaches the cuvette of claim 8 (the hollow body of Sekine is modified to comprise the optical window taught by Lin discussed above in claim 8), wherein the optical window is transparent to visible light (Lin; para [44]; viewing window 14 made of transparent material is formed into a portion of the sidewall providing visual access through the sidewall; examiner notes visible light is visible to the naked eye, thus the limitation is met because the strips can be visually accessed).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Coddaire in view of Lin, and in further view of Edens et al (US 20140112845 A1; hereinafter “Edens”; already of record). 
Regarding claim 9, modified Sekine teaches the cuvette of claim 8, with the inner window surface and the outer window surface.
Modified Sekine does not teach wherein the inner window surface and the outer window surface each independently have a draft angle with a magnitude less than 5 degrees.
However, Edens teaches an analogous art of sample tubes (Edens; Abstract) wherein the inner and outer surface (Edens; para [167]; Fig. 1; tube 1708 may have any suitable shape, such as a conical bottom joined to a cylindrical sidewall) independently have a draft angle with a magnitude less than 5 degrees (Edens; para [167]; slight conical shape…cylindrical sidewall may have a 1.degree. conical angle).  It would have been obvious to one of ordinary skill in the art to have modified the inner window surface and outer window surface of modified Sekine to have a draft angle with a magnitude less than 5 degrees as taught by Edens, because Edens teaches that the facilitates a plastic molding process (Edens; para [167]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Coddaire in view of Lin, and in further view of Walsh et al (US 20160032348 A1; hereinafter “Walsh”; already of record). 
Regarding claim 11, modified Sekine teaches the cuvette of claim 8 , with the hollow body.
Modified Sekine does not teach wherein at least a portion of the hollow body is transparent to ultraviolet light.
However, Walsh teaches an analogous art of a container (Walsh; Abstract) wherein at least a portion of the hollow body is transparent (Walsh; para [34]; The container can comprise an optical window) to ultraviolet light (Walsh; para [34]; The window can be composed of any material that is transparent to ultraviolet, UV; 190 nm-400 nm).  It would have been obvious to one of ordinary skill in the art to have modified the hollow body of modified Sekine to have at least a portion of the hollow body is transparent to ultraviolet light as taught by Walsh, because Walsh teaches that the optical window is thin enough to permit spectroscopic interrogation (Walsh; para [34]).  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Coddaire in view of Pressman et al (US 20030077838 A1; hereinafter “Pressman”; already of record). 
Regarding claim 18, modified Sekine teaches the cuvette of claim 1, wherein a portion of the hollow body comprises a cylindrical outer surface (Sekine; Fig. 1).
Modified Sekine does not teach wherein a portion of the hollow body comprises a planar and rectangular outer surface.
However, Pressman teaches an analogous art of a vial-based system (Pressman; Abstract) comprising a hollow body (Pressman; para [39]; opening 28) wherein a portion of the hollow body comprises a substantially cylindrical outer surface (Pressman; para [39]; Fig. 2a; Container 20 is molded of plastic, preferably polypropylene, and has a substantially cylindrical wall 21) and wherein a portion of the hollow body comprises a substantially planar and rectangular outer surface (Pressman; para [39]; 
Regarding claim 19, modified Sekine teaches the cuvette of claim 18 (the hollow body of Sekine has been modified to comprise a planar and rectangular outer surface as taught by Pressman), wherein the substantially planar and rectangular outer surface comprises printed indicia (Pressman; para [39]; the flat portion adapted to receive indicia, e.g., a bar code label). 
Regarding claim 20, modified Sekine teaches the cuvette of claim 19 (the hollow body of Sekine has been modified to comprise a planar and rectangular outer surface as taught by Pressman), wherein the printed indicia comprises a barcode (Pressman; para [39]; the flat portion adapted to receive indicia, e.g., a bar code label).
Claims 22-26, 29, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Coddaire in view of Ismagilov et al (US 20190111423 A1; hereinafter “Ismagilov”; Domestic priority filed 12/23/2015; already of record). 
Regarding claim 22, modified Sekine teaches the cuvette of claim 1 (see above), with the one or more containers. 
Modified Sekine does not teach a first solid composition comprising a first reagent, wherein the first solid composition is within one of the one or more containers.
However, Ismagilov teaches an analogous art of device for storing, processing, preparing, and/or analyzing samples (Ismagilov; Abstract) comprising a first solid composition comprising a first reagent (Ismagilov; para [88, 145]; Fig. 2A, 2B; reagent layer 220… liquid or solid reagents), wherein the first solid composition is within one of the one or more containers (Ismagilov; para [145]; Fig. 2A, 2B; The device can comprise one or more reagent layers. The reagent layer can comprise one or more conduits or 
Regarding claim 23, modified Sekine teaches the cuvette of claim 22 (the one or more containers of Sekine is modified to comprise a first solid composition as taught by Ismagilov), wherein the first solid composition is a bead or a pellet (Ismagilov; para [152]; Exemplary reagents can include, but are not limited to…pellets, microbeads).
Regarding claim 24, modified Sekine teaches the cuvette of claim 23 (the one or more containers of Sekine is modified to comprise a first solid composition as taught by Ismagilov), wherein the bead or pellet comprises a lyophilized form of the first reagent (Ismagilov; para [152, 185]; amplification reagents and primers may be provided in liquid or dried, e.g., lyophilized).
Regarding claim 25, modified Sekine teaches the cuvette of claim 23 (the one or more containers of Sekine is modified to comprise a first solid composition as taught by Ismagilov), wherein the bead or pellet comprises a solid support that is coated with the first reagent (Ismagilov; para [130, 152]; compartment containing one or more compounds. Examples of these compounds can include reagents… compounds can be in liquid state, or can be in solid state (e.g. dried) or other forms, such as in a gel, encapsulated in a sealed compartments). 
Regarding claim 26, 
Regarding claim 29, modified Sekine teaches the cuvette of claim 22 (the one or more containers of Sekine is modified to comprise a first solid composition as taught by Ismagilov), wherein the lower lid comprises two or more containers (Ismagilov; para [145]; Fig. 2A, 2B; The reagent layer can comprise one or more conduits or chambers capable of holding liquid or solid reagents), and wherein the cuvette further comprises: 
a second solid composition comprising a second reagent (Ismagilov; para [145]; Fig. 2A, 2B; The device can comprise one or more reagent layers. The reagent layer can comprise one or more conduits or chambers capable of holding liquid or solid reagents), wherein the first and second solid compositions are each independently within a separate container of the two or more containers (Ismagilov; para [145, 152]; Fig. 2A, 2B; The reagent layer can comprise one or more conduits or chambers capable of holding liquid or solid reagents…reagents can include, but are not limited to, lysis solutions, wash solutions, elution solutions, rehydration solutions, enzyme solutions (e.g., nucleic acid amplification enzymes, polymerase enzymes, restriction enzymes), buffers, liquid, powder, pellets, a gel, microbeads, probes, primers, nucleic acids, DNA, RNA, polypeptides, nucleoside triphosphates (NTPs), antibodies, a sacrificial reagent or any combination thereof; Examiner notes that each chamber can comprise different reagents).
Regarding claim 32, modified Sekine teaches the cuvette of claim 29 (the one or more containers of Sekine is modified to comprise a first solid composition as taught by Ismagilov), wherein the first solid composition comprises a primer and the second solid composition comprises a probe (Ismagilov; para [152]; reagents can include, but are not limited to…probes, primers)
Regarding claim 33, modified Sekine teaches a kit for performing a diagnostic assay (Ismagilov; para [73]; The devices and systems of the invention can be used to quantify volumes of a sample, a reagent, or any useful substance…for sample preservation, sample treatment, sample preparation, and/or sample analysis), the kit comprising: 

a buffer suitable for dissolving the first reagent, wherein the buffer is compatible with the diagnostic assay (Ismagilov; para [16]; the reagent layer comprises lysis buffer, a wash buffer, and an elution buffer, each buffer).
Claims 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Coddaire in view of Ismagilov, and in further view of Zwier et al (Luminescent Lanthanide Cryptates: from the Bench to the Bedside, Inorganic Chemistry, 53, 4, pp 1854-1866; hereinafter “Zwier”; already of record).
Regarding claim 27, modified Sekine teaches the cuvette of claim 22, with the first reagent. 
Modified Sekine does not teach wherein the first reagent comprises a chromophore, a fluorophore, or a quencher.
However, Zwier teaches an analogous art of reagents for biomolecular interactions in biological fluids (Zwier; Introduction; pp 1854) wherein the first reagent comprises a chromophore, a fluorophore, or a quencher (Zwier; Introduction; pp 1855; rare-earth cryptates).  It would have been obvious by one of ordinary skill in the art to have modified the reagent of modified Sekine to comprise cryptates as taught by Zwier, because Zwier teaches that the cryptate allows development of immunoassays for the measurement of important blood circulating haptens, hormones, proteins, and cancer biomarkers (Zwier; Introduction; pp 1855). 
Regarding claim 28, modified Sekine teaches the cuvette of claim 22, with the first reagent. 
Modified Sekine does not teach wherein the first reagent comprises a cryptate dye.
However, Zwier teaches an analogous art of reagents for biomolecular interactions in biological fluids (Zwier; Introduction; pp 1854) wherein the first reagent comprises a cryptate dye (Zwier; 
Regarding claim 30, modified Sekine teaches the cuvette of claim 29, with the first solid composition and the second solid composition. 
Modified Sekine does not teach wherein the first solid composition comprises a donor molecule and the second solid composition comprises an acceptor molecule.
However, Zwier teaches an analogous art of reagents for biomolecular interactions in biological fluids (Zwier; Introduction; pp 1854) wherein the first solid composition comprises a donor molecule (Zwier; Principles of Lanthanide-Based TR-FRET and HTRF; pp 1855; the lanthanide cryptates are used as donors) and the second solid composition comprises an acceptor molecule (Zwier; Principles of Lanthanide-Based TR-FRET and HTRF; pp 1855; acceptor fluorophores such as the modified fluorescent protein allophycocyanine).  It would have been obvious to one of ordinary skill in the art to have modified the first and second solid composition to comprise a donor and acceptor molecule, respectively, as taught by Zwier, because Zwier teaches that the measurement strategy is highly efficient and robust immunoassay (Zwier; Principles of Lanthanide-Based TR-FRET and HTRF; pp 1856). 
Regarding claim 31, modified Sekine teaches the cuvette of claim 30, wherein the donor molecule comprises a cryptate dye (Zwier; Principles of Lanthanide-Based TR-FRET and HTRF; pp 1855; the lanthanide cryptates are used as donors), and wherein the acceptor molecule comprises a chromophore, a fluorophore, or a quencher (Zwier; Principles of Lanthanide-Based TR-FRET and HTRF; pp 1855; acceptor fluorophores such as the modified fluorescent protein allophycocyanine).

Response to Arguments
Applicant’s arguments filed, 2/22/2022, have been considered but are moot because a new ground of rejection is applied to address the claim amendments and the prior rejection of record for the teaching or matter specifically challenged in the argument has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798